DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 8/5/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-5, 7-9, and 11-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 7, and 13 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a [method], comprising:
[…]
monitor[ing] user interactions with educational content […],
encod[ing], based on the user interactions, user events, each user event including identifications of the user generating the user event, an assessment item, […] and including an indication of whether the user event is associated with a correct answer or an incorrect answer; and
	[…]
receiv[ing] via a queue intake […] a plurality of user events […], 
for each user event: 
pars[ing] each received user event to determine the identifications of the user generating the user event, the assessment item […] and the indication of whether the user event is associated with a correct answer or an incorrect answer; and 
stor[ing] a data record including the identification of the user generating the user event, the assessment item, […] and the indication of whether the user event is associated with a correct answer or an incorrect answer, 

receiv[ing] a request to generate an analytics report, determine, from the request, a first assessment item, 
retriev[ing] a first set of data records associated with the first assessment item, determine a percentage of data records in the first set of data records associated with a correct answer, determine that the percentage of data records falls below a threshold percentage, and transmit[ing] indicating that the first assessment item is associated with a challenging content.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a database, a plurality of computer servers, computer software (e.g., electronic resource platforms, an event processor) that executes in “real-time”, and/or data streams, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a database, a plurality of computer servers, computer software (e.g., electronic resource platforms, an event processor) that executes in “real-time”, and/or data streams, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, see, e.g., MPEP 2106.05(d)(II)(i-iv).  Also, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).   

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mayumi et al. (US Pub. 2014/0024006 A1) in view of Vahid et al. (US Pub. 2016/0225274 A1), further in view of Mayumi et al. (US Pub. 2014/0017655 A1), herein Mayumi ‘655, further in view of PGPUB US 20210073664 A1 by Pandit et al (“Pandit”).
In regard to Claim 1, Mayumi et al. teaches: a system (at least at Figure 1, 5, 7, 9, 10, 18-19, 21-22, 24 and their corresponding descriptions, wherein Mayumi ef al. teaches a system for a central event server (100) of a teacher holding various databases (30) which provides problems to students devices (9), wherein students answer the question in Figures 18-19 and send their answers to the teacher terminal (100) for storage in tables (30). Wherein the database keeps track of each student’s answer to each question in an assignment. Wherein Figure 21-22 and 24, the teacher terminal also generates a reporting application which depicts the percentage of student who have gotten a particular question wrong if that percentage is over a stored threshold percentage stored in the database, thereby flagging the question as a challenging question for the student and informing the teacher), comprising:
an analytics storage database (at least at storage part (30) which includes a plurality of databases and tables for storing student responses to particular questions, particularly see the student answer table (34) in Figure 7);
a plurality of computer servers, each computer server of the plurality of computer servers implementing an electronic learning resource platorm (at least at the student terminals (9) which each implement an application to view and answer questions as in Figures 18-19), each electronic learning resource platform being confiqured to: monitor user interactions with the electronic learning resource platform, encode, based on the user interactions, user events, each user event including identifications of the user generating the user event, an assessment item, [...] and including an fanswer] of [] the user event [...] (at least at Figures 18-19, wherein the application monitors when a user provides an answer to a particular question and this information is sent to the teacher terminal each time an answer is submitted as in [0094]-[0097] and [0117]-[0124], etc. ); and
a computer server implementing an event processor, the event processor being confiqured to: receive, […] from the plurality of computer servers, a plurality of user events as a data stream from the plurality of computer servers (at least at the teacher terminal in Figures 18-19 and 21-22 which receives user answer event data from the plurality of student terminals for storage and analysis),

for each user event: parse each received user event to determine the identifications of the user generating the user event, the assessment item, [...], and the indication of whether the user event is associated with a correct answer or an incorrect answer (at least at Figure 16, [0098]-[0110], wherein the teach terminal receives the user’s answers for particular questions and determines whether the user’s answer is correct or incorrect for storage in table (34) in Figure 7); and store, in the analytics storage database, a data record including the identification of fhe user generating the user event, the assessment item, [...], and the indication of whether the user event is associated with a correct answer or an incorrect answer (at least at Figure 7, which stores the if the user answered certain questions correctly),
receive, from a first electronic learning resource platform, a request to generate an analytics report (at least at Figures 21-22 and { [0131]-[0149], wherein a teacher runs an application on their terminal to generate a report on student performances on the examination),
determine, from the request, a first assessment item (at least at Figure 21, wherein the system loops through to check each problem in S132 based on the report display request),
retrieve, from the analytics storage database, a first set of data records associated with the first assessment item, determine a percentage of data records in the first set of data records associated with a correct answer, determine that the percentage of data records falls below a threshold percentage,
and transmit to the first electronic learning resource platform a report indicating that the first assessment item is associated with a challenging content (at least at Figure 21-22, 24, and S140, $141, and [0131]-[0149] and [0154]- [0157] wherein the system checks each assessment question in the database to determine the percentage of student who correctly answered the question, wherein this information is compared to thresholds in table (37) in Figure 10 and [0137]-[0139], and if the percentage is lower than the warning condition as display in Figure 24 is provided to the teacher indicating that students are struggling to correctly answer a particular question).
Mayumi et al. is arguably silent on the client device determining whether the question was answered correctly/incorrectly2 instead of the server, but Vahid et al. teaches: [a networked educational assessment system, wherein each client device is configured to] monitor user interactions with the learning resource, encode, based on the user interactions, user events, each user event including identifications of the user generating the user event, an assessment item, and the learning resource_and including an indication of whether the user event is associated with a correct answer or an incorrect answer (at least at [0067], wherein the student user device (130/300) records a student response to a question and determines if their answer is correct or incorrect and sends this determination result to the server).

Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Mayumi et al. for the client devices to make individual determinations as to whether answers submitted by the student are correct and forward these determinations to the server, as taught by Vahid et al., for the purpose of offloading the correctness determination step to the client devices for the benefit of reducing the computational burden placed on the server device.
	

Furthermore, to the extent to which the otherwise cited prior art may fail to teach including an identifier of the computing device which the student is using (“identification of the…electronic learning resource platform”), however, in an analogous reference Mayumi ‘655 teaches this feature (see, e.g., F4D and p93 regarding the Student ID);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Marumi ‘655 into the otherwise cited prior art and added an ID for each electronic learning resource platform in order to better identify the sources of the various data.

Furthermore, while Marumi et al teaches the teacher terminal receiving data from the plurality of student terminals it may not specifically teach wherein that data is queued, however, in an analogous reference Pandit teaches that feature (see, e.g., p27, 30, and 31);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Pandit into the otherwise cited prior art and queued the data being received at the teacher terminal in order so it could be processed in an orderly fashion.



In regard to Claim 2, Mayumi et al. further teaches wherein the request identifies an assessment, and the first assessment item is associated with the assessment (at least at Figure 21-22, wherein the request for display pertain to a particular drill that the students are currently working on).
Additionally, or alternatively, in case there is a disagreement as to the scope of the request identifying an assessment under MPEP §2120(I)(A), Mayumi ‘655 teaches wherein a request identifies an assessment, and the first assessment item is associated with the assessment (at least at Figure 9, wherein the results of a particular drill are displayed). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have the invention as disclosed by Mayumi et al., have the teacher request include an identifier of the assessment of the first item, as taught by Mayumi ‘655, for the purpose of being more explicit regarding which assessment should be monitored for the benefit of reducing the likelihood the teacher is provided with reports from an unintended assessment.

In regard to Claim 3, Mayumi et al. further teaches wherein the event processor is further configured fo: receive, from a second electronic learning resource platform, a second request to generate a second analytics report: determining, from the second request, a second assessment item; retrieve, from the analytics storage database, a second set of data records associated with the second assessment item, determine a second percentage of data records in the second set of data records associated with a correct answer, determine that the second percentage of data records falls below a second threshold percentage; and transmit to the second electronic learning resource platform a second report indicating that fhe second assessment item is associated with a second challenging content (at least at Figure 21-22, wherein the teacher may perform the warning display report for another drill with different problems or for a different problem within the same drill which has another threshold percentage. See also (144) wherein a different report in Figures 23 and 25 is provided. Also see wherein second may be the same as the original in all cases absent any differentiating requirement in the claims).

Additionally, or alternatively, in case there is a disagreement as to the scope of the second learning resource under MPEP §2120(I)(A), Mayumi ‘655 teaches wherein there are various different drills to be tested (at least at Figure 4B). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have the invention as disclosed by Mayumi et al., have the teacher request an analysis of various different tests, as taught by Mayumi ‘655, for the purpose of enabling a more robust and refined analysis of student assessments for the benefit of enhancing a teacher’s understanding of student performance.
In regard to Claim 4, the previous combination of Mayumi et al., Vahid et al., and Mayumi ‘655 as applied to claim 1 teaches the claimed invention as shown above. Mayumi et al. further teaches wherein the plurality of user events are received from the plurality of computer servers in real-time (at least at Figure 15-20 wherein answers received from student are received in real time as they are answered. See at least [0096], [0129], [0149], [0162]-[0169], etc.).

In regard to Claim 5, the previous combination of Mayumi et al., Vahid et al., and Mayumi ‘655 as applied to claim 1 teaches the claimed invention as shown above. Mayumi et al. further teaches wherein the first electronic learning resource platform is confiqured to: receive the report from the event processor. and generate an output display to an operator of the first electronic learning resource platform including an identification of the first assessment item and an indication that the first assessment item is associated with the challenging content (at least at Figure 24 as discussed above, which outputs the to the teacher that the students have having trouble with a problem).
In regard to Claim 19, Mayumi et al teaches this feature in regard to multiple student terminals (see, e.g., p42).

In regard to Claim 20, Mayumi et al teaches the ability for the teacher to input a progress display request (see, e.g., F21, S131) in regard to the drills/exercises being completed by students and for the progress report to then be returned in regard to that request, as well as teaches each drill having an associated date (see, e.g., F6)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious for the teacher to have the ability to input a date range as part of the progress display request and to only generate the progress report in regard to drills performed within that time period.
In regard to Claim 21, Mayumi et al teaches this feature in receiving user answer event data from the plurality of student terminals.  See, e.g., F18-19 and 21-22.

In regard to Claim 22, Mayumi et al teaches this feature in receiving user answer event data from the plurality of student terminals.  See, e.g., F18-19 and 21-22.  To the extent that Applicant claims that various data “is associated with” this data there is no function claimed for this data and it thereby does not distinguish over the cited prior art.  See MPEP 2111.05(III).



In regard to Claim 7, see rejection of Claim 1.
In regard to Claim 8, see rejection of Claim 4.
In regard to Claim 9, see rejection of Claim 3. 
In regard to Claim 11, see rejection of Claim 5.
In regard to Claim 12, Mayumi et al. further teaches wherein the first set of data records includes a single data record per user (at least wherein the system compares only a single answer for each user regarding the question of interest as in [0137], Figure 7 and 20).

In regard to Claim 13, see rejection of Claim 1.
In regard to Claim 14, see rejection of Claim 4.
In regard to Claim 15, see rejection of Claim 3.
In regard to Claim 16, see rejection of Claim 2.
In regard to Claim 17, see rejection of Claim 5.
In regard to Claim 18, see rejection of Claim 12.

Response to Arguments
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101 that it has not claimed an abstract idea in the form of a mental process. Applicant’s arguments are not persuasive because Applicant’s claims are directed to collecting data (e.g., user events, a request to generate an analytics report, a first set of data records), analyzing that data (e.g., parsing the user events, determining a first assessment item, determining a percentage of data records with a correct answer and/or that falls below a certain threshold), and providing an output based on that analysis (e.g., transmitting a report).  Claims directed to such subject matter have been held to be patent ineligible as a mental process by the CAFC in decisions such as Electric Power Group and University of Florida Research Foundation and, for that reason, the 101 rejections made herein are maintained.

	Applicant further argues in this regard on pages 11-12 of its Remarks:

    PNG
    media_image1.png
    138
    681
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    79
    689
    media_image2.png
    Greyscale


Applicant’s arguments are not persuasive because the variously claimed computer devices and software are not identified in the 101 rejection as being part of the abstract idea that can be performed mentally by human beings.  Applicant’s further arguments in this regard on page 12 of its Remarks are, likewise, not persuasive for the same reason.
	Applicant argues on page 12-13 of its Remarks in regard to the rejections made under 35 USC 101 that it has not claimed an abstract idea in the form of a method of organizing human activity.  Applicant’s arguments are not persuasive because Applicant’s claims are directed to methods of improving the instruction of human subjects and claims directed to such subject matter have been held to be patent ineligible by the CAFC in decisions such as, e.g., In re Noble Systems Corporations (non-precedential) and, for that reason, the 101 rejections made herein are maintained.

	Applicant further argues in this regard on pages 15-16 of its Remarks:

    PNG
    media_image3.png
    276
    742
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    678
    683
    media_image4.png
    Greyscale


Applicant’s arguments are not persuasive because Applicant’s claimed invention does not improve any of the computing elements it has claimed in addition to its abstract idea qua computing elements and is, thereby, not an improvement to the functioning of a computer or to any other technology or technological field.  Applicant’s claimed abstract idea can be performed mentally and without a computing device, as outlined supra, and therefore Applicant’s claimed invention does not concern a technological field.  Furthermore, Applicant’s claimed invention does not improve its claimed computing devices in regard to resulting in the devices being able to, e.g., run faster, use less power and/or be manufactured more cheaply.  Instead, any improvement resulting from Applicant’s invention is in regard to the specific manner in which Applicant claimed collecting data, analyzing that data, and providing outputs based on that analysis (“[t]he challenging content data processing system is configured to process the events to generate unique challenging data reports that are consumable by each of the various learning resources”).  Claimed directed to such subject matter, however, state abstract ideas in the form of a mental process and/or a method of organizing human activity are not, thereby, patent eligible under the two-part Mayo test.
	Applicant argues on page 17 of its Remarks that its claimed subject matter is analogous to that of SRI, however, Applicant’s argument is not persuasive because unlike as in SRI, Applicant does not claim a necessarily computer-centric invention but instead claims an abstract idea that is merely embodied on generic computing technology.

	Applicant argues on pages 18-19 of its Remarks that its claimed subject matter is analogous to that of the Office’s Example 46.  Applicant’s argument is not persuasive.  Examples provided by the Office are not precedential legal authority. And Applicant does not claim anything analogous to a gate that routes animals in some fashion.
	Applicant argues on page 19 of its Remarks that its claimed subject matter is analogous to that of McRO.  Applicant’s argument is not persuasive because Applicant does not claim anything analogous to a process that “uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results.”
	Applicant’s arguments regarding the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715